DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US 2017/0337528).
Regarding claims 1, 11, Hall teaches a beacon system (i.e., as illustrated in figs. 1-14), comprising: a beacon comprising: a transmitter (i.e., a transmitter is needed to report proximity [0059], [0077]); a processor (i.e., inherently present to process sensing information [0077]); and a sensor for collecting sensor data (i.e., sensing proximity of the mobile device and report it [0059], readings from integrated sensors may also be broadcast [0077], beacon records information associated with events [0078]-[0079]), wherein the beacon broadcasts a beacon message comprising informational data based on a value of the sensor data and data regarding a minimum received signal strength for a relevance of the beacon message (i.e,, beacon broadcasts unique identifier, location, and broadcasts readings from integrated sensor [0077], based on signal strengths from nearby location beacons, an asset beacon may be able to determine 
Regarding claims 2, 16, Hall further teaches the beacon message varies based on the value of the sensor data (i.e., based on a variety of sensor inputs including temperature, movement, proximity, and/or environmental factors, such as radiation, gas, or liquid [0077], [0080]). 
Regarding claims 3, 14, Hall further teaches the beacon broadcasts the beacon message continuously when the value of the sensor data exceeds a specified value (i.e., The devices/beacons may be configured to collect and report information on a periodic basis [0053]…, Beacons may be as simple as a device that periodically transmits an identification data stream at a predetermined signal strength and frequency which can be used to identify and track an asset or establish the location of an asset or person [0124]). 
Regarding claims 4, 15, Hall further teaches the beacon broadcasts the beacon message when the value of the sensor data changes ([0053], [0077], [0124]). 
Regarding claims 5, 17, Hall further teaches the informational data comprises the sensor data and the beacon broadcasts in near real time (i.e., Locations of personnel and assets may be mapped and displayed in real-time or near real-time on a digital map [0086]). 
Regarding claims 6, 16, Hall further teaches the sensor data comprises at least one of a temperature, a humidity, an atmospheric pressure, an altitude, a concentration of a specific gas in an atmosphere, an airflow, a noxious odor, or an operational status of a piece of equipment ([0101]). 

Regarding claim 9, Hall further teaches a receiving device (i.e., smart devices, such as smart phones and tablet computers [0077]). 
Regarding claim 12, Hall further teaches the sensor is attached to a piece of equipment and provides equipment status data (i.e., integrated sensor [0077], [0084]).
Regarding claim 13, Hall further teaches the equipment status data comprises at least one of an operational status, a fault alert, a time until maintenance is due, a recent user, a recent safety or gas event, an environmental information, a calibration status, or a calibration instruction (i.e., asset beacons to operate as emergency signaling devices based on a variety of sensor inputs including temperature, movement, proximity, and/or environmental factors, such as radiation, gas, or liquid [0080]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2017/0337528).

However, Hall teaches information stored on the beacon can be broadcasted to other devices. Therefore, it is obvious matter that could be set, as desired and as appropriate, by a person skill in the art in order to manually configure the device with information to alert people entering a certain how to protect themselves.
Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2017/0337528) in view of Daoura et al. (US 2018/0206177).
Regarding claim 10, 20, Hall teaches all the limitation above except an alarm adapted to be triggered by the beacon message, wherein the processor determines a relevance of the beacon message by comparing the minimum received signal strength for the relevance of the beacon message to an actual received signal strength of the beacon message, wherein, if the actual received signal strength is greater than or equal to the minimum received signal strength, the receiving device is within a range of relevance and the alarm is triggered.
However, the preceding limitation is known in the art of communications. Daoura teaches a radiobeacon of the invention is attached to a keychain…. An application is installed on the "companion" smart device of the owner of the keychain. Generally, the owner carries the keychain and the smart device throughout the workday so that the two radio sets accompany each other. If the owner leaves the keychain in one location as he goes to another, at the point of separation that the radiobeacon signal is out of range and can no longer be detected by the smart device, a LEFT BEHIND alert will be .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 9, 10, 11, 17, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. 1, 5, 7, 22 Patent No. 10,536,811. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the ones in patent, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982), broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims.(see some claims comparison below).

1. A beacon system, comprising: a beacon comprising: a transmitter; a processor; and a sensor for collecting sensor data, wherein the beacon broadcasts a beacon message comprising informational data based on a value of the sensor data and data regarding a minimum received signal strength for a relevance of the beacon message.
10. The beacon system of claim 9, wherein the receiving device comprises a processor and an alarm adapted to be triggered by the beacon message, wherein the processor determines a relevance of the beacon message by comparing the minimum received signal strength for the relevance of the beacon message to an actual received signal 



5. The system of claim 4, wherein the informational data comprises the sensor data.
9. The beacon system of claim 1, further comprising, a receiving device.
7. The system of claim 1, wherein the receiving device is a mobile device
11. A beacon system, comprising: a beacon comprising: a transmitter; a processor; and an input port for receiving sensor data from a sensor, wherein the beacon broadcasts a beacon message comprising informational data based on a value of the sensor data and data regarding a minimum received signal strength for a relevance of the beacon message.





Claims 2-4, 6-8, and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,674,317 in view of (US 2017/0337528) further in view of Daoura et al. (US 2018/0206177).
Regarding claims 2-4, 6-8, and 12-20, US Patent No. teaches all limitation except for some specific language in claims 2-4, 6-8, and 12-20. However, the preceding claims have been disclosed by Hall and Daoura as recited in the rejections above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JEAN A GELIN/Primary Examiner, Art Unit 2643